Exhibit 10.2

 

CHANGE OF CONTROL AGREEMENT

 

AGREEMENT by and between AXCELIS TECHNOLOGIES, INC., a Delaware corporation (the
“Company”), and                                      (the “Executive”), dated as
of the         day of                      , 200   .

 

The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company and its shareholders to assure that the
Company will have the continued dedication of the Executive, notwithstanding the
possibility, threat or occurrence of a Change of Control (as defined below) of
the Company.  The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Executive’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change of Control, and to provide the
Executive with compensation and benefits arrangements upon a Change of Control
which ensure that the compensation and benefits expectations of the Executive
will be satisfied and which are competitive with those of other corporations. 
Therefore, in order to accomplish these objectives, the Board has caused the
Company to enter into this Agreement.

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1.                                       Certain Definitions.

 

1.1.                              The “Effective Date” shall mean the first date
during the Change of Control Period (as defined in Section 1.2) on which a
Change of Control (as defined in Section 2) occurs.  Anything in this Agreement
to the contrary notwithstanding, if a Change of Control occurs and if the
Executive’s employment with the Company is terminated prior to the date on which
the Change of Control occurs, and if it is reasonably demonstrated by the
Executive that such termination of employment (i) was at the request of a third
party who has taken steps reasonably calculated to effect a Change of Control or
(ii) otherwise arose in connection with or anticipation of a Change of Control,
then for all purposes of this Agreement the “Effective Date” shall mean the date
immediately prior to the date of such termination of employment.

 

1.2.                              The “Change of Control Period” shall mean the
period commencing on the date hereof and ending on the third anniversary of the
date hereof; provided, however, that commencing on the date one year after the
date hereof, and on each annual anniversary of such date (such date and each
annual anniversary thereof shall be hereinafter referred to as the “Renewal
Date”), unless previously terminated, the Change of Control Period shall be
automatically extended so as to terminate three years from such Renewal Date,
unless at least 60 days prior to the Renewal Date the Company shall give notice
to the Executive that the Change of Control Period shall not be so extended.

 

2.                                       Change of Control.  For the purpose of
this Agreement, a “Change of Control” shall mean:

 

--------------------------------------------------------------------------------


 

2.1.                              The acquisition by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 25% or more of either (i) the then outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (ii) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection 2.1, the following acquisitions shall not constitute a Change of
Control:  (i) any acquisition directly from the Company, (ii) any acquisition by
the Company, or (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company; or

 

2.2.                              Individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s shareholders, was approved by a vote of at least
two-thirds of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

 

2.3.                              Consummation by the Company of a
reorganization, merger or consolidation or sale or other disposition of all or
substantially all of the assets of the Company or the acquisition of assets of
another corporation (a “Business Combination”), in each case, unless, following
such Business Combination, (i) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
75% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 25% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the

 

2

--------------------------------------------------------------------------------


 

Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or

 

2.4.                              Approval by the shareholders of the Company of
a complete liquidation or dissolution of the Company.

 

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred as a result of any transaction or series of transactions (i) which the
Executive, or any entity in which the Executive is a partner, officer or more
than 50% owner initiates, if immediately following the transaction or series of
transactions that would otherwise constitute a Change in Control, the Executive,
either alone or together with other individuals who are executive officers of
the Company immediately prior thereto, beneficially owns, directly or
indirectly, more than 10% of the then outstanding shares of common stock of the
Company or the corporation resulting from the transaction or series of
transactions, as applicable, or of the combined voting power of the then
outstanding Voting Securities of the Company or such resulting corporation; or
(ii)  an offering of Company Voting Securities to the public directly by the
Company, or any subsidiary or affiliate.

 

3.                                       Non-Compete and Non-Solicitation.  The
Executive hereby agrees with the Company that for a period of 12 months
following any termination of employment of the Executive, for any reason, and
whether occurring before or after the Effective Date:

 

3.1.                              Non-Compete.  The Executive shall not, without
the prior written consent of the Chief Executive Officer of the Company,
directly or indirectly, engage in, be employed by, act as a consultant or
advisor to, be a director, officer, owner or partner of, or acquire an interest
in, any business competing with any of the businesses conducted by the Company
or any of its subsidiaries or affiliates, nor directly or indirectly have any
interest in, own, manage, operate, control, be connected with as a stockholder,
lender, joint venturer, officer, employee, partner or consultant, or otherwise
engage, invest or participate in any business that is competitive with any of
the businesses conducted by the Company or by any subsidiary or affiliate of the
Company; provided, however, that nothing contained in this Section 3 shall
prevent the Executive from investing or trading in publicly traded stocks,
bonds, commodities or securities or in real estate or other forms of investment
for Executive’s own account and benefit (directly or indirectly);

 

3.2.                              Non-Solicitation of Employees.  The Executive
shall not actively solicit any employee of the Company or any of its
subsidiaries or affiliates to leave the employment thereof; and the Executive
shall not enter onto Company property without prior written consent from the
Chief Executive Officer of the Company or other executive officer of the
Company; and

 

3.3.                              Non-Solicitation of Customers.  The Executive
shall not induce or attempt to induce any customer, supplier, licensor, licensee
or other individual, corporation or business organization having a business
relationship with the Company or its subsidiaries or affiliates to cease doing
business with the Company or its subsidiaries or affiliates or in any way
interfere with the relationship between any such customer, supplier, licensor,
licensee or other individual, corporation or business organization and the
Company or its subsidiaries or affiliates.

 

3

--------------------------------------------------------------------------------


 

Solicitation of customers for the purposes of this obligation refers to existing
and/or contemplated products as of the time of Executive’s termination of
employment.

 

3.4.                              Extension of Time.  The applicable time
periods set forth in this Section 3 shall be extended by the time of any (1)
breach by the Executive of any terms of this Agreement, or (2) litigation
involving the Executive and the Company in respect of any of the provisions of
this Agreement (whether by the Executive seeking relief from the terms hereof or
by the Company seeking to enforce the terms hereof or otherwise).

 

4.                                       Employment Period.  The Company hereby
agrees to continue the Executive in its employ, and the Executive hereby agrees
to remain in the employ of the Company subject to the terms and conditions of
this Agreement, as such may be supplemented or modified by an employment
agreement, if any, between the Company and the Executive, for the period
commencing on the Effective Date and ending on the third anniversary of such
date (the “Employment Period”).

 

5.                                       Terms of Employment.

 

5.1.                              Position and Duties.

 

(a)                                  During the Employment Period, (i) the
Executive’s position (including status, offices, titles and reporting
requirements), authority, duties and responsibilities shall be at least
commensurate in all material respects with the most significant of those held,
exercised and assigned to the Executive at any time during the 120-day period
immediately preceding the Effective Date and (ii) the Executive’s services shall
be performed at the location where the Executive was employed immediately
preceding the Effective Date or any office or location less than 35 miles from
such location.

 

(b)                                 During the Employment Period, and excluding
any periods of vacation and sick leave to which the Executive is entitled, the
Executive agrees to devote reasonable attention and time during normal business
hours to the business and affairs of the Company and, to the extent necessary to
discharge the responsibilities assigned to the Executive hereunder, to use the
Executive’s reasonable best efforts to perform faithfully and efficiently such
responsibilities.  During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) fulfill speaking engagements and (C) manage personal
investments, so long as such activities do not significantly interfere with the
performance of the Executive’s responsibilities as an employee of the Company in
accordance with this Agreement.  It is expressly understood and agreed that to
the extent that any such activities have been conducted by the Executive prior
to the Effective Date, the continued conduct of such activities (or the conduct
of activities similar in nature and scope thereto) subsequent to the Effective
Date shall not thereafter be deemed to interfere with the performance of the
Executive’s responsibilities to the Company.

 

4

--------------------------------------------------------------------------------


 

5.2.                              Compensation.

 

(a)                                  Base Salary.  During the Employment Period,
the Executive shall receive an annual base salary (“Annual Base Salary”), which
shall be paid at a monthly rate, at least equal to twelve times the highest
monthly base salary paid or payable, including any base salary which has been
earned but deferred, to the Executive by the Company and its affiliated
companies in respect of the twelve-month period immediately preceding the month
in which the Effective Date occurs.  During the Employment Period, the Annual
Base Salary shall be increased no more than 12 months after the last salary
increase awarded to the Executive prior to the Effective Date, and thereafter at
least annually, in each case by a percentage not less than the average annual
percentage merit increase in the Executive’s base salary during the five (5)
full calendar years immediately preceding the Effective Date.  Any increase in
Annual Base Salary shall not serve to limit or reduce any other obligation to
the Executive under this Agreement.  Annual Base Salary shall not be reduced
after any such increase and the term Annual Base Salary as utilized in this
Agreement shall refer to Annual Base Salary as so increased.  As used in this
Agreement, the term “affiliated companies” shall include any company controlled
by, controlling or under common control with the Company.

 

(b)                                 Annual Bonus.  In addition to Annual Base
Salary, the Executive shall be awarded, for each fiscal year ending during the
Employment Period, an annual bonus (the “Annual Bonus”) in cash in an amount
(the “Annual Bonus Amount”) at least equal to the Executive’s Annual Bonus
opportunity for the most recent year for which an annual Bonus opportunity was
established before the Effective Date under the Company’s then annual incentive
plan or program, adjusted by the average of the Executive’s individual
performance rating for each of the three most recent years ended before the
Effective Date, but eliminating any corporate performance measure.  Each such
Annual Bonus shall be paid no later than the end of the third month of the
fiscal year next following the fiscal year for which the Annual Bonus is
awarded, unless the Executive shall elect to defer the receipt of such Annual
Bonus.

 

(c)                                  Incentive, Savings and Retirement Plans. 
During the Employment Period, the Executive shall be entitled to participate in
all incentive, employee stock purchase, savings and retirement plans, practices,
policies and programs applicable generally to other peer executives of the
Company and its affiliated companies, but in no event shall such plans,
practices, policies and programs provide the Executive with incentive
opportunities (measured with respect to both regular and special incentive
opportunities, to the extent, if any, that such distinction is applicable),
savings opportunities and retirement benefit opportunities, in each case, less
favorable, in the aggregate, than the most favorable of those provided by the
Company and its affiliated companies for the Executive under such plans,
practices, policies and programs as in effect at any time during the 120-day
period immediately preceding the Effective Date or if more favorable to the
Executive, those provided generally at any time after the Effective Date to
other peer executives of the Company and its affiliated companies.

 

(d)                                 Welfare Benefit Plans.  During the
Employment Period, the Executive and/or the Executive’s family, as the case may
be, shall be eligible for participation in and shall

 

5

--------------------------------------------------------------------------------


 

receive all benefits under welfare benefit plans, practices, policies and
programs provided by the Company and its affiliated companies (including,
without limitation, medical, prescription, dental, disability, salary
continuance, employee life, group life, accidental death and travel accident
insurance plans and programs) to the extent applicable generally to other peer
executives of the Company and its affiliated companies, but in no event shall
such plans, practices, policies and programs provide the Executive with benefits
which are less favorable, in the aggregate, than the most favorable of such
plans, practices, policies and programs in effect for the Executive at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, those provided generally at any time after the
Effective Date to other peer executives of the Company and its affiliated
companies.

 

(e)                                  Expenses.  During the Employment Period,
the Executive shall be entitled to receive prompt reimbursement for all
reasonable expenses incurred by the Executive in accordance with the most
favorable policies, practices and procedures of the Company and its affiliated
companies in effect for the Executive at any time during the 120-day period
immediately preceding the Effective Date or, if more favorable to the Executive,
as in effect generally at any time thereafter with respect to other peer
executives of the Company and its affiliated companies.

 

(f)                                    Fringe Benefits.  During the Employment
Period, the Executive shall be entitled to fringe benefits in accordance with
the most favorable plans, practices, programs and policies of the Company and
its affiliated companies in effect for the Executive at any time during the
120-day period immediately preceding the Effective Date or, if more favorable to
the Executive, as in effect generally at any time thereafter with respect to
other peer executives of the Company and its affiliated companies.

 

(g)                                 Office and Support Staff.  During the
Employment Period, the Executive shall be entitled to an office or offices of a
size and with furnishings and other appointments, and to personal secretarial
and other assistance, at least equal to the most favorable of the foregoing
provided to the Executive by the Company and its affiliated companies at any
time during the 120-day period immediately preceding the Effective Date or, if
more favorable to the Executive, as provided generally at any time thereafter
with respect to other peer executives of the Company and its affiliated
companies.

 

(h)                                 Vacation.  During the Employment Period, the
Executive shall be entitled to paid vacation in accordance with the most
favorable plans, policies, programs and practices of the Company and its
affiliated companies as in effect for the Executive at any time during the
120-day period immediately preceding the Effective Date or, if more favorable to
the Executive, as in effect generally at any time thereafter with respect to
other peer executives of the Company and its affiliated companies.

 

6

--------------------------------------------------------------------------------


 

6.                                       Termination of Employment.

 

6.1.                              Death or Disability.  The Executive’s
employment shall terminate automatically upon the Executive’s death during the
Employment Period.  If the Company determines in good faith that the Disability
of the Executive has occurred during the Employment Period (pursuant to the
definition of Disability set forth below), it may give to the Executive written
notice in accordance with Section 14.2 of this Agreement of its intention to
terminate the Executive’s employment.  In such event, the Executive’s employment
with the Company shall terminate effective on the 30th day after receipt of such
notice by the Executive (the “Disability Effective Date”), provided that, within
the 30 days after such receipt, the Executive shall not have returned to
full-time performance of the Executive’s duties.  For purposes of this
Agreement, “Disability” shall mean the absence of the Executive from the
Executive’s duties with the Company on a full-time basis for 180 consecutive
business days as a result of incapacity due to mental or physical illness or
injury which is determined to be total and permanent by a physician selected by
the Company or its insurers and acceptable to the Executive or the Executive’s
legal representative.

 

6.2.                              Cause.  The Company may terminate the
Executive’s employment during the Employment Period for Cause.  For purposes of
this Agreement, “Cause” shall mean:

 

(a)                                  the willful and continued failure of the
Executive to perform substantially the Executive’s duties with the Company or
one of its affiliates (other than any such failure resulting from incapacity due
to physical or mental illness), after a written demand for substantial
performance is delivered to the Executive by the Board or the Chief Executive
Officer of the Company which specifically identifies the manner in which the
Board or Chief Executive Officer believes that the Executive has not
substantially performed the Executive’s duties, or

 

(b)                                 the willful engaging by the Executive in
illegal conduct or gross misconduct which is materially and demonstrably
injurious to the Company.

 

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company.  Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer or
a senior officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company.  The cessation
of employment of the Executive shall not be deemed to be for Cause unless and
until there shall have been delivered to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters of the
entire membership of the Board at a meeting of the Board called and held for
such purpose (after reasonable notice is provided to the Executive and the
Executive is given an opportunity, together with counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Executive is
guilty of the conduct described in subparagraph (a) or (b) above, and specifying
the particulars thereof in detail.

 

7

--------------------------------------------------------------------------------


 

6.3.                              Good Reason.  The Executive’s employment may
be terminated by the Executive for Good Reason.  For purposes of this Agreement,
“Good Reason” shall mean:

 

(a)                                  the assignment to the Executive of any
duties inconsistent in any respect with the Executive’s position (including
status, offices, titles and reporting requirements), authority, duties or
responsibilities as contemplated by Section 5.1 of this Agreement, or any other
action by the Company which results in a diminution in such position, authority,
duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Executive;

 

(b)                                 any failure by the Company to comply with
any of the provisions of Section 5.2 of this Agreement, other than an isolated,
insubstantial and inadvertent failure not occurring in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Executive;

 

(c)                                  the Company’s requiring the Executive to be
based at any office or location other than as provided in Section 5.1(a)(ii)
hereof or the Company’s requiring the Executive to travel on Company business to
a substantially greater extent than required immediately prior to the Effective
Date;

 

(d)                                 any purported termination by the Company of
the Executive’s employment otherwise than as expressly permitted by this
Agreement; or

 

(e)                                  any failure by the Company to comply with
and satisfy Section 12.3 of this Agreement.

 

For purposes of this Section 6.3, any good faith determination of “Good Reason”
made by the Executive shall be conclusive.

 

6.4.                              Notice of Termination.  Any termination by the
Company for Cause, or by the Executive for Good Reason, shall be communicated by
Notice of Termination to the other party hereto given in accordance with Section
14.2 of this Agreement.  For purposes of this Agreement, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated and (iii) if the Date of Termination (as defined below) is other than
the date of receipt of such notice, specifies the termination date (which date
shall be not more than thirty days after the giving of such notice).  The
failure by the Executive or the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.

 

8

--------------------------------------------------------------------------------


 

6.5.                              Date of Termination.  “Date of Termination”
means (i) if the Executive’s employment is terminated by the Company for Cause,
or by the Executive for Good Reason, the date of receipt of the Notice of
Termination or any later date specified therein, as the case may be, (ii) if the
Executive’s employment is terminated by the Company other than for Cause or
Disability, the date on which the Company notifies the Executive of such
termination and (iii) if the Executive’s employment is terminated by reason of
death or Disability, the date of death of the Executive or the Disability
Effective Date, as the case may be.

 

7.                                       Obligations of the Company upon
Termination.

 

7.1.                              Good Reason; Other Than for Cause, Death or
Disability.  If, during the Employment Period, the Company shall terminate the
Executive’s employment other than for Cause or Disability or the Executive shall
terminate employment for Good Reason:

 

(a)                                  the Company shall pay to the Executive the
aggregate of the following amounts:

 

(i)                                     in a lump sum in cash within 30 days
after the Date of Termination the sum of (1) the Executive’s Annual Base Salary
through the Date of Termination, to the extent not theretofore paid to the
Executive, (2) the amount, if any, which has been earned by the Executive with
respect to any completed Incentive Year under the Company’s Incentive
Compensation Plan or any successor thereto, and any completed Award Period under
the Company’s Axcelis Team Incentive Plan or any successor thereto, in each case
to the extent not theretofore paid to the Executive, and (3) with respect to
each Award Period under the Company’s Axcelis Team Incentive Plan or any
successor thereto which begins before and ends after the Date of Termination, an
amount equal to (x) 100% of the Executive’s Individual Incentive Target (as
defined in such plan) for such Award Period times (y) a fraction, the numerator
of which is the number of days in such Award Period before the Date of
Termination, and the denominator of which is the total number of days in such
Award Period (the sum of the amounts described in clauses (1), (2) and (3) shall
be hereinafter referred to as the “Accrued Obligations”); and

 

(ii)                                  in a lump sum in cash within 30 days after
the Date of Termination, the product of (1) the Multiple (as defined below) and
(2) the sum of (x) the Executive’s Annual Base Salary and (y) the Annual Bonus
Amount (hereinafter referred to as the “Severance Obligations”);

 

(b)                                 for a number of years after the Executive’s
Date of Termination equal to the lesser of two and the Multiple, or such longer
period as may be provided by the terms of the appropriate plan, program,
practice or policy, the Company shall continue benefits to the Executive and/or
the Executive’s family at least equal to those which would have been provided to
them in accordance with the plans, programs, practices and policies described in
Section 5.2(d) of this Agreement if the Executive’s employment had not been
terminated or, if more favorable to the Executive, as in effect generally at any
time thereafter with respect to other peer executives of the Company and its
affiliated companies and their families, provided, however, that (1) if the

 

9

--------------------------------------------------------------------------------


 

Executive becomes re-employed with another employer and is eligible to receive
medical or other welfare benefits under another employer-provided plan, the
medical and other welfare benefits described herein shall be secondary to those
provided under such other plan during such applicable period of eligibility, and
for purposes of determining eligibility (but not the time of commencement of
benefits) of the Executive for retiree benefits pursuant to such plans,
practices, programs and policies, the Executive shall be considered to have
remained employed for a number of years after the Date of Termination equal to
the lesser of two and the Multiple and to have retired on the last day of such
period; (2) the Company shall not be obligated to continue benefits under this
Section 7.1(b) to the extent such benefits cannot be continued in accordance
with the plan or policy under which such benefits are being provided to
employees generally at the Date of Termination and (3) in any event, under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA), Executive may
continue Executive’s then current medical and/or dental coverage and Executive’s
dependents’ then current medical and/or dental coverage for up to eighteen (18)
months from the Date of Termination upon payment of monthly premiums and
administrative fees;

 

(c)                                  to the extent not theretofore paid or
provided, the Company shall timely pay or provide to the Executive any other
amounts or benefits required to be paid or provided or which the Executive is
eligible to receive under any plan, program, policy or practice or contract or
agreement of the Company and its affiliated companies, excluding any amounts or
benefits which are subject to the discretion of the Board of Directors, such as
future equity grants  (such other amounts and benefits shall be hereinafter
referred to as the “Other Benefits”); and

 

(d)                                 all stock options, restricted stock,
restricted stock units and other stock interests or stock-based rights awarded
to the Executive by the Company on or before the Date of Termination shall
become fully vested as of the Date of Termination, subject to their early
termination or expiration (if applicable) in accordance with the terms of each
such stock option or other award.

 

The “Multiple” means the lesser of (i) three and (ii) the number of years and
portions thereof (expressed as a decimal fraction) from the Date of Termination
until the Executive’s 65th birthday.

 

7.2.                              Death.  If the Executive’s employment is
terminated by reason of the Executive’s death during the Employment Period, this
Agreement shall terminate without further obligations to the Executive’s legal
representatives under this Agreement, other than for payment of Accrued
Obligations and the timely payment or provision of Other Benefits.  Accrued
Obligations shall be paid to the Executive’s estate or beneficiary, as
applicable, in a lump sum in cash within 30 days of the Date of Termination. 
With respect to the provision of Other Benefits, the term Other Benefits as
utilized in this Section 7.2 shall include, without limitation, and the
Executive’s estate and/or beneficiaries shall be entitled to receive, benefits
at least equal to the most favorable benefits provided by the Company and
affiliated companies to the estates and beneficiaries of peer executives of the
Company and such affiliated companies under such plans, programs, practices and
policies relating to death benefits, if any, as in effect with respect to other
peer executives and their beneficiaries at any time during the 120-day period
immediately

 

10

--------------------------------------------------------------------------------


 

preceding the Effective Date or, if more favorable to the Executive’s estate
and/or the Executive’s beneficiaries, as in effect on the date of the
Executive’s death with respect to other peer executives of the Company and its
affiliated companies and their beneficiaries.

 

7.3.                              Disability.  If the Executive’s employment is
terminated by reason of the Executive’s Disability during the Employment Period,
this Agreement shall terminate without further obligations to the Executive,
other than for payment of Accrued Obligations and the timely payment or
provision of Other Benefits.  Accrued Obligations shall be paid to the Executive
in a lump sum in cash within 30 days of the Date of Termination.  With respect
to the provision of Other Benefits, the term Other Benefits as utilized in this
Section 7.3 shall include, and the Executive shall be entitled after the
Disability Effective Date to receive, disability and other benefits at least
equal to the most favorable of those generally provided by the Company and its
affiliated companies to disabled executives and/or their families in accordance
with such plans, programs, practices and policies relating to disability, if
any, as in effect generally with respect to other peer executives and their
families at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive and/or the Executive’s
family, as in effect at any time thereafter generally with respect to other peer
executives of the Company and its affiliated companies and their families.

 

7.4.                              Cause; Other than for Good Reason.  If the
Executive’s employment shall be terminated for Cause during the Employment
Period, this Agreement shall terminate without further obligations to the
Executive other than the obligation to pay to the Executive (x) the Annual Base
Salary through the Date of Termination and (y) Other Benefits, in each case to
the extent theretofore unpaid.  If the Executive voluntarily terminates
employment during the Employment Period, excluding a termination for Good
Reason, this Agreement shall terminate without further obligations to the
Executive, other than for Accrued Obligations and the timely payment or
provision of Other Benefits.  In such case, all Accrued Obligations shall be
paid to the Executive in a lump sum in cash within 30 days of the Date of
Termination.

 

8.                                       Non-exclusivity of Rights.  Nothing in
this Agreement shall prevent or limit the Executive’s continuing or future
participation in any plan, program, policy or practice provided by the Company
or any of its affiliated companies and for which the Executive may qualify, nor,
subject to the last sentence of this Section 8 and to Section 14.6, shall
anything herein limit or otherwise affect such rights as the Executive may have
under any contract or agreement with the Company or any of its affiliated
companies.  Without limiting the generality of the foregoing, the Company and
the Executive may, but shall not be required to, enter into an employment
agreement setting forth certain terms and conditions of the Executive’s
employment and, if an employment agreement is in effect, the terms and
conditions of this Agreement shall be and remain in full force and effect and
the terms and conditions of that employment agreement shall be deemed to
supplement but not supersede the terms and conditions of this Agreement;
provided, however, the Executive shall be entitled to receive the greater of the
amounts and benefits due under this Agreement or such employment agreement but
not the aggregate of the amounts and benefits under both such agreements.  If
amounts and benefits are due under this Agreement and under an employment
agreement, the amounts due under this Agreement shall be paid and the Company
will be obligated under the employment agreement only to the extent the amounts
and

 

11

--------------------------------------------------------------------------------


 

benefits under the employment agreement exceed the amounts actually paid under
this Agreement.  Amounts which are vested benefits or which the Executive is
otherwise entitled to receive under any plan, policy, practice or program of or
any contract or agreement with the Company or any of its affiliated companies at
or subsequent to the Date of Termination shall be payable in accordance with
such plan, policy, practice or program or contract or agreement except as
explicitly modified by this Agreement.  Notwithstanding the foregoing, if the
Executive becomes entitled to receive severance benefits under Section 7.1
hereof, such severance benefits shall be in lieu of any benefits under any
severance or separation plan, program or policy of the Company or any of its
affiliated companies to which the Executive would otherwise have been entitled.

 

9.                                       Full Settlement; Legal Fees.  The
Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Executive or others.  In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement and except as specifically provided in Section
7.1(b), such amounts shall not be reduced whether or not the Executive obtains
other employment.  The Company agrees to pay as incurred, to the full extent
permitted by law, all legal fees and expenses which the Executive may reasonably
incur as a result of any contest (regardless of the outcome thereof) by the
Company, the Executive or others of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (whether such contest is between the Company and the Executive or
between either of them and any third party, and including as a result of any
contest by the Executive about the amount of any payment pursuant to this
Agreement), plus in each case interest on any delayed payment at the applicable
Federal rate provided for in Section 7872(f)(2)(A) of the Internal Revenue Code
of 1986, as amended (the “Code”).

 

10.                                 Certain Additional Payments by the Company.

 

10.1.                        Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment or
distribution by the Company to or for the benefit of the Executive (whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Section 10) (a “Payment”) would be subject to the excise tax
imposed by Section 4999 of the Code or any interest or penalties are incurred by
the Executive with respect to such excise tax (such excise tax, together with
any such interest and penalties, being hereinafter collectively referred to as
the “Excise Tax”), then the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments.

 

10.2.                        Subject to the provisions of Section 10.3, all
determinations required to be made under this Section 10, including whether and
when a Gross-Up Payment is required and the

 

12

--------------------------------------------------------------------------------


 

amount of such Gross-Up Payment and the assumptions to be utilized in arriving
at such determination, shall be made by a nationally recognized certified public
accounting firm as may be designated by the Executive (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Company and to
the Executive within 15 business days of the receipt of notice from the
Executive that there has been a Payment, or such earlier time as is requested by
the Company.  In the event that the Accounting Firm is serving as accountant or
auditor for the individual, entity or group effecting the Change of Control, the
Executive shall appoint another nationally recognized accounting firm to make
the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder).  All fees and expenses of the
Accounting Firm shall be borne solely by the Company.  Any Gross-Up Payment, as
determined pursuant to this Section 10, shall be paid by the Company to the
Executive within five days of the receipt of the Accounting Firm’s
determination.  Any determination by the Accounting Firm shall be binding upon
the Company and the Executive.  As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments which
will not have been made by the Company should have been made (“Underpayment”),
consistent with the calculations required to be made hereunder.  In the event
that the Company exhausts its remedies pursuant to Section 10.3 and the
Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to or for the
benefit of the Executive.

 

10.3.                        The Executive shall notify the Company in writing
of any claim by the Internal Revenue Service that, if successful, would require
the payment by the Company of the Gross-Up Payment.  Such notification shall be
given as soon as practicable but no later than ten business days after the
Executive is informed in writing of such claim and shall apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid.  The Executive shall not pay such claim prior to the expiration of the
30-day period following the date on which he gives such notice to the Company
(or such shorter period ending on the date that any payment of taxes with
respect to such claim is due).  If the Company notifies the Executive in writing
prior to the expiration of such period that it desires to contest such claim,
the Executive shall:

 

(a)                                  give the Company any information reasonably
requested by the Company relating to such claim,

 

(b)                                 take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including, without limitation, accepting legal representation with
respect to such claim by an attorney reasonably selected by the Company,

 

(c)                                  cooperate with the Company in good faith in
order effectively to contest such claim, and

 

(d)                                 permit the Company to participate in any
proceedings relating to such claim;

 

13

--------------------------------------------------------------------------------


 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.  Without limitation on the foregoing provisions
of this Section 10.3, the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount.  Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.

 

10.4.                        If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 10.3, the Executive becomes entitled
to receive any refund with respect to such claim, the Executive shall (subject
to the Company’s complying with the requirements of Section 10.3) promptly pay
to the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto).  If, after the receipt by the
Executive of an amount advanced by the Company pursuant to Section 10.3, a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Company does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of 30 days after such determination, then such advance shall be forgiven and
shall not be required to be repaid and the amount of such advance shall offset,
to the extent thereof, the amount of Gross-Up Payment required to be paid.

 

11.                                 Confidential Information.  The Executive
shall hold in a fiduciary capacity for the benefit of the Company all secret or
confidential information, knowledge or data relating to the Company or any of
its affiliated companies, and their respective businesses, which shall have been
obtained by the Executive during the Executive’s employment by the Company or
any of its affiliated companies and which shall not be or become public
knowledge (other than by acts by the Executive or representatives of the
Executive in violation of this Agreement).  After termination of the Executive’s
employment with the Company, the Executive shall not, without the prior written
consent of the Company or as may otherwise be required by law or legal process,
communicate or divulge any such information, knowledge or data to anyone other
than the Company

 

14

--------------------------------------------------------------------------------


 

and those designated by it.  In no event shall an asserted violation of the
provisions of this Section 11 constitute a basis for deferring or withholding
any amounts otherwise payable to the Executive under this Agreement.

 

12.                                 Successors.

 

12.1.                        This Agreement is personal to the Executive and
without the prior written consent of the Company shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution.  This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives.

 

12.2.                        This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns.

 

12.3.                        The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

 

13.                                 Trust Deposit.

 

13.1.                        Upon the occurrence of a Proposed Change of Control
(as defined below) during the Change of Control Period, the Company shall
deposit in trust or escrow with a third party cash in an amount sufficient to
provide all of the benefits and other payments to which the Executive would be
entitled hereunder if a Change of Control occurred on the date of the Proposed
Change of Control and the Executive’s employment were terminated by the
Executive for Good Reason immediately thereafter.  Upon such deposit, references
hereunder to any payment by the Company shall be deemed to refer to a payment
from such trust or escrow; provided, however, that nothing contained herein
shall relieve the Company of its obligation to make the payments required of it
hereunder in the event any such payment is not made from the trust or escrow.

 

13.2.                        “Proposed Change of Control” means:

 

(a)                                  the commencement of a tender or exchange
offer by any third person (other than a tender or exchange offer which, if
consummated, would not result in a Change of Control) for 25% or more of the
Outstanding Company Common Stock or combined voting power of the Outstanding
Company Voting Securities;

 

(b)                                 the execution of an agreement by the
Company, the consummation of which would result in the occurrence of a Change of
Control;

 

15

--------------------------------------------------------------------------------


 

(c)                                  the public announcement by any person
(including the Company) of an intention to take or to consider taking actions
which if consummated would constitute a Change of Control other than through a
contested election for directors of the Company; or

 

(d)                                 the adoption by the Board, as a result of
other circumstances, including circumstances similar or related to the
foregoing, of a resolution to the effect that, for purposes of this Agreement, a
Proposed Change of Control has occurred.

 

14.                                 Miscellaneous.

 

14.1.                        This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Massachusetts, without
reference to principles of conflict of laws.  The captions of this Agreement are
not part of the provisions hereof and shall have no force or effect.  This
Agreement may not be amended or modified otherwise than by a written agreement
executed by the parties hereto or their respective successors and legal
representatives.

 

14.2.                        All notices and other communications hereunder
shall be in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to the Executive:

 

 

 

 

 

108 Cherry Hill Drive

 

Beverly, MA 01915

 

 

If to the Company:

 

 

 

 

Axcelis Technologies, Inc.

 

108 Cherry Hill Drive

 

Beverly, MA 01915

 

Attention: Corporate Secretary

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

 

14.3.                        The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

 

14.4.                        The Company may withhold from any amounts payable
under this Agreement such Federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.

 

14.5.                        The Executive’s or the Company’s failure to insist
upon strict compliance with any provision hereof or any other provision of this
Agreement or the failure to assert any right the Executive or the Company may
have hereunder, including, without limitation, the right

 

16

--------------------------------------------------------------------------------


 

of the Executive to terminate employment for Good Reason pursuant to Section 6.3
(a) –(e) of this Agreement, shall not be deemed to be a waiver of such provision
or right or any other provision or right of this Agreement.

 

14.6.                        The Executive and the Company acknowledge that,
except as may otherwise be provided under any other written agreement between
the Executive and the Company, the employment of the Executive by the Company is
“at will” and, prior to the Effective Date, the Executive’s employment may be
terminated by either the Executive or the Company at any time prior to the
Effective Date, in which case the Executive shall have no further rights under
this Agreement.  From and after the Effective Date, this Agreement shall
supersede any other agreement between the parties with respect to the subject
matter hereof.

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused this Agreement to be executed in its name on its behalf, all as of the
day and year first above written.

 

 

EXECUTIVE:

Witness:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AXCELIS TECHNOLOGIES, INC.

ATTEST :

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

17

--------------------------------------------------------------------------------